 



Exhibit 10.35
AMENDMENT TO EMPLOYMENT AGREEMENT
January 31, 2008
Daniel P. Sharkey
75 Hunters Ridge Road
Southbury, CT 06488
Dear Dan:
          For good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the Company and you intending to be
legally bound, agree by this letter to amend your employment agreement dated
December 31, 2004 (the “Employment Agreement”) with ATMI, Inc. (the “Company”)
to reflect your new role as Executive Vice President, Business Development, as
set forth below. This amendment is effective as of September 7, 2007.

  A)   Section 1.1 is deleted in its entirety and replaced by the following:

1.1 You shall serve as Executive Vice President, Business Development of the
Company. You shall perform your duties at the Company’s Danbury, Connecticut
headquarters or at such other place as you and the Company shall mutually agree.
You shall travel from time to time as reasonably required in connection with the
performance of your duties. You shall report directly to the CEO of the Company
and ATMI Sub.

  B)   Section 1.2 is deleted in its entirety and replaced by the following:

1.2 Subject to Section 5, you will, to the best of your ability, devote your
full business time and good faith efforts to the performance of your duties
hereunder and to the business and affairs of the ATMI Group. You agree to serve
as an officer of the Company and ATMI Sub, if elected by their respective Boards
of Directors, and to perform such executive duties consistent with your position
as Executive Vice President, Business Development of the Company as may be
reasonably assigned to you by their respective CEOs and Boards of Directors from
time to time.

  C)   Section 2.3 is amended by deleting the following language beginning on
the fourth line thereof:

“, including, without limitation, any failure by the Boards of Directors of the
Company or ATMI Sub to re-elect you to your position as Vice President, Chief
Financial Officer and Treasurer”

 



--------------------------------------------------------------------------------



 



  D)   Any notices to be delivered to the Company pursuant to Section 10.3 shall
be sent as follows:

ATMI, Inc.
7 Commerce Drive
Danbury, CT 06810
Facsimile No. (203) 797-2544
Attention: Chief Legal Officer
          The Employment Agreement, as amended, remains in full force and
effect, effective as of December 31, 2004.
          If you are in agreement with the foregoing, please so indicate by
signing and returning the enclosed copy of this letter.

            ATMI, INC.
      By:           Name:           Title:        

Accepted and agreed:
                                                                     
           
Daniel P. Sharkey

2